DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,161,952. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed product is a necessary product of the process as claimed in the referenced patents, and the instantly claimed process is a broadly claimed process that encompasses the narrow process of the reference patent.  Thus, the instantly claimed invention is anticipated by the narrower claimed invention of  the referenced patent.
Claim Objections
Claims 1 are objected to because of the following informalities:  
In claim 1,  and article “a” should be inserted before the first recitation of “linear low density polyethylene foam.”  The article “an” in front of the term “linear” on line 4 should be “a,” and the article before the clause “melt index”  should be “the.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 depends on a non-existing claim 112, thus making the claims indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6593386 to Malwitz et al., (hereinafter “Malwitz”) in combination with US Patent 7094472 to Du Plessis et al., (hereinafter “Du Plessis”) and US Patent 4525257 to Kurtz et al., (hereinafter “Kurtz”)  and further in combination with US Patent 5,589,519 to Knaus, (hereinafter “Knaus”) or US Patent 4510031 to Matsumura et al., (hereinafter “Matsumura”).
Malwitz discloses a low density polyethylene-based foam comprising 
linear low density polyethylene (LLDPE) foam.  The foams exhibit densities that fully correspond to the claimed densities.  See, for example, Figure 4, illustrative examples.  The foams are not crosslinked and are obtained using conventional additives such as nucleating agents.  See, for example, illustrative embodiments.  
The LLDPE foams is a LLDPE foam that is produced from LLDPE resin that is obtained  irradiation of the LLDPE. 
Manwitz does not address whether the linear low density polyethylene-based foam has a maximum operating temperature of about 220  F and whether the linear low density polyethylene-based foamdisclosed by  Malwitz meets the ASTM C411 standard for hot-surface performance of high-temperature thermal insulation when tested at temperatures up to about 220 F. 
However, since this LLDPE foams disclosed by Malwits obtained from material that is substantially identical to the materials disclosind in the instant specification and via a process that  substantially correspond to the process as disclosed in the instant application, it is reasonably believed that the LLDPE foams disclosed by Malwitz exhibit all the same properties as the foams disclosed in the instant application.  The burden is shifted to the applicants to provide factual evidence to the contrary.
Malwitz further discloses a method of manufacturing linear low density polyethylene-based foam comprising: processing a linear low density by  irradiating the linear low density polyethylene resin and manufacturing a linear low density polyethylene-based foam from the processed linear low density polyethylene resin.  See, for example, description of Figure 3, col. 11, lines 13-33 and all other illustrative examples.  The disclosed irradiation is reasonable believed to produce to produce a long branch molecular structure in the linear low density polyethylene resin, since this step as disclosed in Malwitz substantially correspond to the irradiation step as disclosed in the instant application which results in the claimed long branch molecular structure. The burden is shifted to the applicants to provide factual evidence to the contrary.
LLDPE disclosed by Malwiths exhibits a melting temperatures of about 124 C, or about 225 F (Fig 12).
The foam manufacturing step includes the steps of injecting a blowing agent into the melted linear low density polyethylene resin; extruding the melted linear low density polyethylene resin;  and passing the melted linear low density polyethylene resin through a die. See, for example, col. 5, lines 20-33, illustrative examples. The process includes using manufacturing equipment configured to manufacture low density polyethylene foam.  See, for example, col. 10, lines 46-56. 
The reference does not address whether the irradiation is carried out without eliminating the thermoplastic property of the linear low density polyethylene resin.   However, since this step as disclosed in Malwitz substantially correspond to the irradiation step as disclosed in the instant application and is conducted at moderate irradiation conditions (as disclosed in Malwitz), it is reasonably believed that the irradiation step utilized in Malwitz is carried out without eliminating the thermoplastic property of the linear low density polyethylene resin.  The burden is shifted to the applicants to provide factual evidence to the contrary.
The invention as claimed, therefore, would have been obvious from the combined teachings of the cited references and choosing starting materials with the claimed MFR and recusing it in the process of Malwitz to the claimed MFR would have been obvious to obtain (with reasonable expectation of success)  irradiated LLDPE foam with the desired properties as discussed above.
 Malwitz does not address the melt index (MI) of suitable LLDPE, thus implying that LLDPE of any known MI are suitable for its invention.  
LLDPE with the starting MI corresponding to the claimed are known in the art as evident, for example, for, disclosure of Kurtz (LLDPE C of illustrative examples.  Also, as evident from either Du Plessis or Kurtz, irradiation of LLDPE drastically decreases the polymer MI.  Also, as evident from the disclosures of the De Plessis of Kuntz, properties of the resulting polymer, including MI and other mechanical properties vary significantly depending on the radiation dosage.  
Further, Knaus and Matsamura expressly disclose that polyethylenes with MI corresponding to the claimed initial Mi are known to be suitable for foam applications.   See, Knaus col. 11, lines 54-57, and Matsumura col. 2, lines 53-62.
Moreover, Malwitz expressly discloses that reduction in MI should be at least 20 % and as high as 98 % and in in illustrative examples discloses reduction of MI by 10 folds.   Thus, in addition to the clear ability of one of ordinary skill in the art to vary irradiation and, thus, MI of the irradiated polyethylene to obtain irradiated polyethylene of any desired property depending on the application,  Malwits also provides express disclosure on the level of decrease in MI for the polyethylenes suitable for its invention.  
Therefore, it would have been obvious to use LLDPE wit the claimed initial MI and reduce it to the claimed final MI by application of irradiation as per teachings of all cited references in order to obtain LLDPE with desired properties (final properties being a variable depending on the initial MI and radiation dosage), and, further to obtain final foams with properties consistent with the properties of the underlying LLDPE. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765